DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Amendment/Remark filed on July 12, 2021 has been considered and persuasive, because Applicant incorporates partial claim 6 into independent claims. Claims 2-5, 7-10, 12 and 14-15 have been cancelled; claims 1 and 6 have been amended.  Therefore, claims 1, 6, 11, 13, 16-31 are allowance.

Allowable Subject Matter
3.	Claims 1, 6, 11, 13, 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 13 and 16 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
Generating an action of the virtual element responsive to receiving the user input, wherein the virtual element comprises a plurality of virtual elements that are displayed at a plurality of locations in the field of view of the user, 
Wherein different ones of the plurality of virtual elements are associated with different ones of a plurality of different player awards, and 
Wherein displaying the virtual element to the user comprises sequentially displaying a portion of the plurality of virtual elements to lead the user to different ones of the plurality of locations in a sequence that is defined by the ones of the plurality of virtual elements.

Per claim 13 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
generating an action of the virtual element responsive to receiving the user input, wherein determining the location in the scene and determining, based on the live video signal of the scene, the virtual element are performed responsive to a trigger event, wherein the trigger event comprises a floor revenue meeting a given revenue goal, a randomly generated amount of time elapsed, receipt of an input from a casino operator, or the elapse of a given time interval.

Per claims 16 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a display device coupled to the processing circuit and configured to display the AR display content within a field of view of the respective user when the respective user is viewing the location, 
Wherein the AR display content comprises a plurality of virtual elements that are displayed as being at respective locations of the casino gaming floor, 
wherein the AR server further receives, via one of the plurality of AR devices, a user input from one of the plurality of users that corresponds to one of the plurality of virtual elements and that generates an action of the one of the plurality of virtual elements responsive to receiving the user input, 
wherein different ones of the plurality of virtual elements are associated with different ones of a plurality of different player awards, and 
wherein the location in the scene is determined responsive to a trigger event that comprises receipt of an input from a casino operator.

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1, 6, 11, 13, 16-31.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention.  Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?  If you would like assistance from a 





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612